DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the at least 25 wt% polypropylene" as now cited in claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (2015/0184790) in view of Cieloszyk et al. (5837939).
 	Baker et al. discloses a power cable comprising a conductor (42); a lead barrier layer (43) disposed about the conductor; a cushion layer (45) disposed about and in contact with the lead barrier layer; and a metallic armor (47) wrapped about and in contact with the cushion layer (Fig. 4).  Baker et al. also discloses that the conductor, the lead layer, and the cushion layer form an assembly, wherein the power cable comprises a multiple phase power cable that comprises a plurality of the assemblies wrapped by the metallic armor (re claim 17); the power cable is a multiphase, electrical submersible pump power cable (re claim 18); and a pump system comprising a pump, a submersible electric motor operatively coupled to the pump (abstract), and the power cable (re claim 19).
 	Baker et al. does not disclose the cushion layer comprising cross-linked polyethylene (XLPE).
 	Cieloszyk et al. (col. 5, lines 40-60) discloses a power cable comprising a polymeric composition which is comprised of XLPE (re claims 12 and 19) and polypropylene (re claim 20).

 	Re claim 12, it is noted that since the modified cable of Baker et al. comprises structure and material as claimed, the cushion layer can be configured to mechanically cushion the lead barrier layer from force applied and/or conducted by the metallic armor as the metallic armor is wrapped about the cushion layer and protect the lead barrier from deformation.  It has been held that the recitation that an element is "adapted to", "capable of", or "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of Chaudhary et al. (2016/0152807).
 	Baker et al. discloses the invention substantially as claimed, see the above rejection.  Baker et al. does not disclose the cushion layer comprising cross-linked polyethylene (XLPE).  Chaudhary et al. discloses a cable comprising an insulation layer made from a composition comprising XLPE and at least 25 wt% polypropylene ([0007]) (re claim 13).  It would have been obvious to one skilled in the art to use the composition as taught by Chaudhary et al. for the cushion layer of .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of Cieloszyk et al. as applied to claim 12 above, and further in view of Miyauchi et al. (3719769).
 	Claims 14-16 additionally recite the cushion layer further comprising clay or carbon black.  Miyauchi et al. discloses a power cable.  Miyauchi et al. discloses that it is known in the art to add clay and carbon black in a polymer layer (col. 1, lines 10-22).  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would include clay and carbon black, as taught by Miyauchi et al., in the modified cushion layer of Baker et al.

Response to Arguments
Applicant’s arguments with respect to claim 13 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that there is no reason a person of skill in the art would have looked to Cieloszyk's insulation layer, which is designed for water tree resistance and improved electrical strength, to modify Baker's cushion layer.  Examiner would disagree.  The test for obviousness is not whether the features of a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Furthermore, examiner's reason to combine the references does not have to be the same as that of applicant's.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847